AMENDMENT NO. 1 TO FUND PARTICIPATION AGREEMENT THIS AMENDMENT TO FUND PARTICIPATION AGREEMENT is made as of this day of , 2009, by and among FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY, THE PRUDENTIAL SERIES FUND, INC., THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, and PRUDENTIAL INVESTMENTS MANAGEMENT SERVICES LLC (collectively, the “Parties”).Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement (defined below). RECITALS WHEREAS, the Parties are parties to a Fund Participation Agreement dated May 1, 1999, (the “Agreement”); and WHEREAS, the Parties to the Agreement desire to add additional portfolio investment options to the Account; and WHEREAS, The Parties desire and agree to amend the Agreement by deleting in its entirety Schedule B of the Agreement and replacing it with the Schedule B attached hereto. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the Parties hereby amend the Agreement as follows: 1. Schedule B of the Agreement is hereby replaced in its entirety with Schedule B as attached and incorporated by reference to this Amendment. [Intentionally Left Blank] IN WITNESS WHEREOF, the Parties have executed this Amendment as of the ­_­ day of , 2009. FIRST GREAT-WEST LIFE AND ANNUITY INSURANCE COMPANY By its authorized officer, By: Name: Title: Date: THE PRUDENTIAL SERIES FUND, INC.
